REVISED
                       United States Court of Appeals,

                                Fifth Circuit.

                                No. 96-50554.

                  Alan ROBINSON, Plaintiff-Appellant,

                                         v.

  TCI/US WEST COMMUNICATIONS INC., TeleWest Communications PLC,
U.S. West Inc., Telecommunications, Inc., Stephen Davidson, Gary
Bryson, Kleinwort Benson Limited, and Kleinwort Benson of North
America, Defendants-Appellees.

                                July 28, 1997.

Appeal from the United States District Court for the Western
District of Texas.

Before SMITH, BARKSDALE and BENAVIDES, Circuit Judges.

     JERRY E. SMITH, Circuit Judge:

     Alan Robinson appeals the dismissal of his complaint for lack

of subject matter jurisdiction and, in the alternative, forum non

conveniens ("f.n.c.").         We reverse in part, vacate in part, and

remand.

                                         I.
     In 1983, Robinson, an English citizen and resident, helped

found Croydon Cable Television Limited ("CCTV"), one of the first

cable franchises in England.              Robinson owned only a minority

interest    in   the    company;       most   of   CCTV's   funding   came    from

Cablevision UK Limited ("CUK"), a Florida limited partnership.

     CCTV and CUK formed a partnership known as the Croydon Cable

Joint Venture ("CCJV").         In 1989 CUK was sold to United Artists

Cable     ("UAC"),     an   American    corporation.         CUK's    new    owner

                                         1
re-registered it as a Colorado partnership and renamed it the

United    Artists   Partnership    ("UAP").        CCJV   was    dissolved     and

reformed,    with   UAP   taking       the    former   CUK's     place    in   the

partnership.

     Robinson also owned a majority interest in the predecessor to

United    Artists    Communications          (London   South)     PLC    ("United

Artists"), the English holding company for the cable franchise

licenses that CCTV and the CCJV needed to do business.                   Prior to

the key events in this case, he sold this interest to TCI/US West

Cable     Communications,      Inc.,        ("TCI/US   West"),     a     Colorado

corporation.    He retained, however, a separate 3.85% interest in

United Artists that, through United Artists'S 25% participation in

CCTV, effectively gave him his minority interest in the latter

entity.

     Soon after the sale of CUK to UAC, disagreements ensued

between Robinson and Jim Dovey, the UAC executive in charge of the

company's    English   cable   interests.         Dovey   tried    to    persuade

Robinson to trade his interest in CCTV for a non-voting interest;

Robinson refused.      In late 1989, Robinson brought suit in England

against United Artists and three other English defendants, all of

whom Robinson alleges were either directly or indirectly controlled

by Tele Communications, Inc. ("TCI"), and U.S. West, Inc. ("U.S.

West"), two American corporations.

     The parties to the lawsuit began settlement negotiations that

Robinson alleges were directed from Denver, Colorado, by TCI and

U.S. West. During the negotiations, TCI and U.S. West formed


                                        2
TeleWest Communications PLC ("TeleWest"), an English corporation

consisting of a number of English cable franchises in which the two

companies had majority interests.

     By the fall of 1993, the state of affairs was this:          Robinson

owned a 3.85% interest in United Artists.     United Artists was a 25%

participant in CCTV, which by this time had changed its name to the

London South Joint Venture ("LSJV").          The majority of United

Artists's stock was held by TCI, U.S. West, or companies controlled

by the two (such as TCI/US West, which Robinson alleges was "the

mere shell company or "designee' of United Artists"). Robinson was

a thorn in the side of TCI and U.S. West, or at least of the

entities they controlled.     They wanted him out and were in the

process of negotiating what it would cost.

     Robinson alleges that in April 1993, he spoke on the phone

with Gary Bryson, a U.S. West executive in Denver.             Bryson told

Robinson that U.S. West wanted to settle the English lawsuit and

that, to that end, Robinson should negotiate with his subordinate,

Stephen   Davidson,   TeleWest's   new   finance   director.      Robinson

alleges that his negotiations with Davidson proceeded with the

understanding that Davidson was acting on Bryson's authority.           He

claims, for example, that Davidson frequently indicated that he

needed approval on certain matters from Denver.           Robinson also

claims that in September 1993, Davidson phoned him from Denver and

requested that documents be faxed to him at that location.

     After lengthy negotiations, Robinson and Davidson reached a

settlement. According to Robinson, the agreement was that he would


                                   3
sell TCI/US West his United Artists shares in exchange for two

payments, one to occur at the time the shares were signed over and

one to occur later.   The immediate payment was to give Robinson

£790,360 in cash.   The second payment was to occur within thirty

days of the first of three triggering events:   (1) the listing of

United Artists (or any direct or indirect holding company) on the

International Stock Exchange in London or any other stock exchange;

(2) the sale of a controlling interest in United Artists;   or (3)

the passage of December 31, 1999.      Robinson maintains that the

interest he retained in this second payment was a security within

the meaning of U.S. securities laws.

     If the triggering event turned out to be the first of these,

a merchant bank would be required to do a valuation of the LSJV,

and Robinson would be paid according to a specified formula based

on the valuation. Robinson alleges that his primary concern during

the negotiations was that he be paid the full        value of his

interest.   To that end, he says, he liked this scheme, because

Davidson told him the valuation used for computing his payment

would be the same one used in preparation for the stock offering.

Thus, because it would be in TCI/US West's (and, therefore, in TCI

and U.S. West's) interest to get a high valuation, he would be

protected from an artificially low estimate.

     Robinson got his £790,360 as promised.     In November 1994,

TeleWest purchased the assets of TCI/US West, including United

Artists and the LSJV. The next day, TeleWest stock was offered for

sale on both the London Stock Exchange and the NASDAQ.   The stock


                                4
was marketed throughout the United States.

     In preparation for its initial public offering, TeleWest

requested a valuation from Kleinwort Benson ("KB"), an English

merchant bank, and Kleinwort Benson of North America ("KBNA"), its

American counterpart.          For purposes of its representations to the

public, KB valued the company at $540,000,000.                         Robinson alleges

that under the formula in the settlement agreement, this valuation

would have made his retained interest worth $9,000,000.

     Unfortunately for Robinson, however, TeleWest instructed KB to

prepare a second and separate valuation for purposes of determining

the value of his stock under the settlement agreement.                           According

to Robinson, the letter instructing KB to prepare this second

valuation      was   drafted    by,   and       faxed   from,       U.S.    West's   legal

department.      From there, he claims, it went to TeleWest, which in

turn sent the letter to KB on TCI/US West's letterhead.                                   KB

conducted the second valuation, which when plugged into the formula

resulted in a value of zero for Robinson's stock.

     In December 1995, Robinson filed suit in federal court,

alleging two rule 10b-5 causes of action,1 RICO claims, and various

state    law   claims.      His   first         rule    10b-5       claim   is   that    the

defendants      made   an   untrue    statement          of     a    material     fact   in

connection with Robinson's sale of his stock to them, in violation

of rule 10b-5(2);        the second is that the defendants employed a

device, scheme, or artifice to defraud him in connection with the

sale of his securities, in violation of rule 10b-5(1).

     1
        See 17 C.F.R. § 240.10b-5.

                                            5
     The defendants filed motions to dismiss based on lack of

subject    matter   jurisdiction,      lack   of   personal   jurisdiction,

improper venue, and f.n.c. Robinson requested leave to conduct

discovery on the jurisdictional issues, which the district court

denied.    On June 12, 1996, the court dismissed the case for lack of

subject matter jurisdiction and, in the alternative, for f.n.c.

                                      II.

     Robinson contends that the dismissal for lack of subject

matter jurisdiction was erroneous for four independent reasons:

(1) The district court ignored Robinson's allegations that TeleWest

and the other English defendants were controlled by American

entities such as TCI, U.S. West, and Bryson;               (2) the letter

instructing KB to perform a second valuation of the LSJV was

written by, and sent from, the legal department of U.S. West, an

American corporation;      (3) the defendants' scheme utilized the

NASDAQ, an American stock exchange, to defraud him;            and (4) the

district    court   reached     its    conclusion     on   subject   matter

jurisdiction without allowing Robinson discovery, notwithstanding

the fact that it resolved factual disputes raised by the parties'

conflicting affidavits.       As we find the second of these arguments

dispositive, we need not consider the others.

                                      A.

      In general, we review a dismissal for lack of subject matter

jurisdiction de novo, using the same standard as applied by the




                                       6
district court.2    Dismissal is proper only when "it appears certain

that the plaintiffs cannot prove any set of facts in support of

their claim which would entitle them to relief."3           A court may base

its disposition of a motion to dismiss for lack of subject matter

jurisdiction   on   (1)   the   complaint    alone;    (2)   the   complaint

supplemented   by    undisputed     facts;      or    (3)    the   complaint

supplemented by undisputed facts plus the court's resolution of

disputed facts.4    Where, as here, the district court has relied on

the third of these bases and has made jurisdictional findings of

fact, those findings are reviewed for clear error.            Williamson v.

Tucker, 645 F.2d 404, 413 (5th Cir. May 1981).

                                    B.

     Robinson's allegations require us to confront the rather

nebulous issue of the extent to which the American securities laws

may be applied extraterritorially.       The Securities Exchange Act of

1934—the legislation on which Robinson's rule 10b-5 claims are

based—is expressly intended

     to require appropriate reports, to remove impediments to and
     perfect the mechanisms of a national market system for
     securities and a national system for the clearance and
     settlement of securities transactions and the safeguarding of
     securities and funds related thereto, and to impose

     2
      McAllister v. Federal Deposit Ins. Corp., 87 F.3d 762, 765
(5th Cir.1996); Whatley v. Resolution Trust Corp., 32 F.3d 905,
907 (5th Cir.1994).
      3
      Saraw Partnership v. United States, 67 F.3d 567, 569 (5th
Cir.1995) (internal quotations omitted) (quoting Hobbs v. Hawkins,
968 F.2d 471, 475 (5th Cir.1992)).
     4
      Ynclan v. Department of the Air Force, 943 F.2d 1388, 1390
(5th Cir.1991); MCG, Inc. v. Great W. Energy Corp., 896 F.2d 170,
176 (5th Cir.1990).

                                     7
     requirements necessary to make such regulation and control
     reasonably complete and effective, in order to protect
     interstate commerce, the national credit, the Federal taxing
     power, to protect and make more effective the national banking
     system and Federal Reserve System, and to insure the
     maintenance of fair and honest markets in such transactions.

15 U.S.C. § 78b.         Section 10(b) of the Exchange Act, under which

rule 10b-5 was promulgated, forbids "any person, directly or

indirectly,       by    the     use   of     any   means   or   instrumentality   of

interstate commerce or of the mails" from using "any manipulative

or deceptive device" prohibited by the SEC "in connection with the

purchase or sale of any security."                 15 U.S.C. § 78j.     "Interstate

commerce"    is       defined    as   "trade,      commerce,    transportation,   or

communication among the several States, or between any foreign

country and any State, or between any State and any place or ship

outside thereof." 15 U.S.C. § 78c(a)(17). The act vests exclusive

jurisdiction to adjudicate suits brought under § 10(b) in the

federal district courts.              15 U.S.C. § 78aa.

     As many previous courts have noted, however, with one small

exception     the       Exchange       Act     does   nothing     to   address    the

circumstances under which American courts have subject matter

jurisdiction to hear suits involving foreign transactions.5                      That

exception,        a     provision       governing      those     who   conduct    an

extraterritorial "business in securities," see 15 U.S.C. § 78dd(b),

does not apply in this case, as none of the parties is alleged to


     5
      See, e.g., MCG, 896 F.2d at 173; Itoba Ltd. v. LEP Group
PLC, 54 F.3d 118, 121 (2d Cir.1995), cert. denied, --- U.S. ----,
116 S. Ct. 703, --- L.Ed.2d ---- (1996); Zoelsch v. Arthur Andersen
& Co., 824 F.2d 27, 29-30 (D.C.Cir.1987);       Bersch v. Drexel
Firestone, Inc., 519 F.2d 974, 993 (2d Cir.1975).

                                              8
have conducted a "business in securities" anywhere.6

          This court is thus faced with the task, as we previously have

termed it, of "fill[ing] the void" created by a combination of

congressional silence and the growth of international commerce

since the Exchange Act was passed in 1934.        MCG, 896 F.2d at 173.

The courts that have previously addressed this problem have created

two basic tests for subject matter jurisdiction:          the "conduct"

test, which in essence asks whether the fraudulent conduct that

forms the alleged violation occurred in the United States, and the

"effects" test, which asks whether conduct outside the United

States has had a substantial adverse effect on American investors

or   securities     markets.7    Either   may   independently   establish

jurisdiction.       As Robinson does not argue that jurisdiction is

predicated on adverse effects, however, we need concern ourselves

only with the conduct test.8

          The circuits are divided as to precisely what sort of

activities are needed to satisfy the conduct test, although all

agree that it is based on the idea that Congress did not want "the

United States to be used as a base for manufacturing fraudulent


           6
        Cf. Schoenbaum v. Firstbrook, 405 F.2d 200, 207-08 (2d
Cir.1968), overruled on other grounds, 405 F.2d 215 (2d Cir.1968)
(en banc).
      7
      See, e.g., Leasco Data Processing Equip. Corp. v. Maxwell,
468 F.2d 1326, 1334-37 (2d Cir.1972) (discussing conduct test);
Schoenbaum, 405 F.2d at 206-08 (discussing effects test).
      8
      See Merrell Dow Pharmaceuticals Inc. v. Thompson, 478 U.S.
804, 809 n. 6, 106 S. Ct. 3229, 3233 n. 6, 92 L. Ed. 2d 650 (1986)
("Jurisdiction may not be sustained on a theory that the plaintiff
has not advanced.").

                                    9
security devices for export, even when these are peddled only to

foreigners."       IIT     v.    Vencap,    Ltd.,   519 F.2d 1001,    1017   (2d

Cir.1975). The more restrictive position—that the domestic conduct

must have been "of material importance" to or have "directly

caused" the fraud complained of—is followed in the Second and

District of Columbia Circuits.9

      The discussion in Psimenos is perhaps the most complete

statement of the test.            Where (as here) the alleged fraud is in

connection with a sale of securities to a foreigner outside the

United States, the federal securities laws apply only if acts or

culpable failures to act within the United States directly caused

the plaintiff's loss.           Psimenos, 722 F.2d at 1045 (quoting Bersch,
519 F.2d   at    993).        Thus,   "foreign     plaintiffs'    suits    under

anti-fraud provisions of the securities laws [will] be heard only

when substantial acts in furtherance of the fraud were committed

within     the    United    States";            activities   that   are    "merely

preparatory" will not support jurisdiction in and of themselves.

Id. at 1045-46 (citing Vencap, 519 F.2d at 1018).                The District of

Columbia Circuit has expressly adopted the Second Circuit's caselaw

in this regard.      See Zoelsch, 824 F.2d at 33.10

      9
      See Itoba, 54 F.3d at 122; Psimenos v. E.F. Hutton & Co.,
722 F.2d 1041, 1045-46 (2d Cir.1983); IIT v. Cornfeld, 619 F.2d
909, 918-21 (2d Cir.1980); Bersch, 519 F.2d at 993; Leasco, 468
F.2d at 1335-37; Zoelsch, 824 F.2d at 31-33.
      10
      Some courts, including the District of Columbia Circuit in
Zoelsch, have suggested that the Second Circuit's test requires all
elements of the alleged fraud to have occurred domestically. See
Zoelsch, 824 F.2d at 31 ("The Second Circuit's rule seems to be
that jurisdiction will lie in American courts where the domestic
conduct comprises all the elements ... necessary to establish a

                                           10
     The Third, Eighth, and Ninth Circuits, in contrast, generally

require some lesser quantum of conduct.11   To the extent that these

cases represent a common position, it appears to be that the

domestic conduct need be only significant to the fraud rather than

a direct cause of it.12

     The remaining circuits, including ours, do not appear to have

taken sides in this debate.13    Only two Fifth Circuit cases have

ever addressed the subject.   In United States v. Cook, 573 F.2d 281


violation of section 10(b) and Rule 10b-5...."); Continental Grain
(Australia) Pty. Ltd. v. Pacific Oilseeds, Inc., 592 F.2d 409, 418
(8th Cir.1979) (same). As we intimated in MCG, 896 F.2d at 174-75,
this is a bit of an overstatement: A close examination of the
Second Circuit's caselaw reveals that the real test is simply
whether material domestic conduct directly caused the complained-of
loss. See, e.g., Psimenos, 722 F.2d at 1046; Cornfeld, 619 F.2d
at 920-21. Because the Zoelsch court correctly stated this
standard, Zoelsch, 824 F.2d at 30-31, we assume that its
speculation as to what the rule "seems to be" is a simple
misreading of the cases that was not intended to work any sort of
implicit change in the substantive law. In any case, the Zoelsch
court   explicitly   adopted   the   Second  Circuit's   test   for
jurisdiction, id. at 33, and thus cannot reasonably be read to have
fashioned a new rule.
    11
      SEC v. Kasser, 548 F.2d 109, 114 (3d Cir.1977); Continental
Grain, 592 F.2d at 420-21; Travis v. Anthes Imperial, Ltd., 473
F.2d 515, 524 (8th Cir.1973); Butte Mining PLC v. Smith, 76 F.3d
287, 290-91 (9th Cir.1996); Grunenthal GmbH v. Hotz, 712 F.2d 421,
424-25 (9th Cir.1983).
    12
      See Kasser, 548 F.2d at 114 (holding that the test is whether
"at least some activity designed to further a fraudulent scheme
occurs within this country"); Continental Grain, 592 F.2d at 421
(holding    that   jurisdiction   lies   where    defendants   used
instrumentalities of interstate commerce and their "conduct in the
United States was in furtherance of a fraudulent scheme and was
significant with respect to its accomplishment"); Grunenthal, 712
F.2d at 425 (expressly adopting the Continental Grain test).
     13
       The Seventh Circuit has applied the conduct test to suits
brought under the Commodity Exchange Act without distinguishing
between the competing positions.     See Tamari v. Bache & Co.
(Lebanon) S.A.L., 730 F.2d 1103, 1107-08 (7th Cir.1984).

                                 11
(5th   Cir.1978),    we    rejected   a     jurisdictional    challenge       to   a

conviction stemming from a Ponzi scheme that victimized foreign

investors but involved American securities and a considerable

degree of domestic conduct.         Finding the scheme "so far within the

jurisdiction of the American courts as to give us little pause," we

deferred for another day the "puzzling questions posed by [ ]

transactions with only a marginal United States nexus."                   Id. at

283.    Similarly, in MCG, 896 F.2d at 174-75, we merely noted the

existence of the circuit split.

        We adopt the Second Circuit's test as the better reasoned of

the competing positions.          Federal courts are courts of limited

jurisdiction, and we therefore view the debate among the circuits

against the background that legislation, "unless a contrary intent

appears, is meant to apply only within the territorial jurisdiction

of the United States."       Foley Bros. v. Filardo, 336 U.S. 281, 285,

69 S. Ct. 575, 577, 93 L. Ed. 680 (1949).               This is not to suggest

that legislation may never be applied to foreign conduct if it does

not explicitly evidence such intent;               as every court that has

considered    the   issue    before   us     has   acknowledged,      under   some

circumstances it can and should be so applied.14              Rather, we mean

only    to   note   that    the   presumption      against   extraterritorial

application    informs      our   choice    between   the    Second    Circuit's

restrictive test and the more expansive standard applied by the

Third, Eighth, and Ninth Circuits.

       14
      See, e.g., Leasco, 468 F.2d at 1334; Schoenbaum, 405 F.2d
at 206; see also Tamari v. Bache & Co. (Lebanon) S.A.L., 730 F.2d
1103, 1107 n. 11 (7th Cir.1984).

                                       12
     What little guidance we can glean from the securities statutes

indicates that they are designed to protect American investors and

markets, as opposed to the victims of any fraud that somehow

touches the United States.        See 15 U.S.C. § 78b;       Zoelsch, 824 F.2d

at 31-32. To broaden our jurisdiction beyond the minimum necessary

to achieve these goals seems unwarranted in the absence of an

express legislative command.          See Zoelsch, 824 F.2d at 32.

     Moreover, as the Zoelsch court pointed out, id. at 32-33, the

results in Kasser and Continental Grain are based more on policy

considerations than on the language of the securities statutes or

the Supreme Court's teachings on extraterritoriality.15                We agree

with the Zoelsch court's view that Kasser and Continental Grain's

policy arguments for expanding federal jurisdiction "may provide

very good reasons why Congress should amend the statute but are

less adequate as reasons why courts should do so."                 Zoelsch, 824
F.2d at 33.

                                       C.

         With the Second Circuit's test in mind, then, we return to

Robinson's contention that the instruction letter sent from U.S.

West's    legal    department    to   KB    via   TeleWest   was   sufficiently

significant       conduct   to   support     subject   matter      jurisdiction.

Although the district court acknowledged that the instruction

    15
      See Kasser, 548 F.2d at 116 ("From a policy perspective, and
it should be recognized that this case in a large measure calls for
a policy decision, we believe that there are sound rationales for
asserting jurisdiction.") (footnote omitted); Continental Grain,
592 F.2d at 421 ("We frankly admit that the finding of subject
matter jurisdiction in the present case is largely a policy
decision.").

                                       13
letter    caused   the    valuation   of     which   Robinson   complains,   it

concluded that "this lone mailing, an event occurring months after

the allegedly fraudulent inducement, cannot justify the heaving of

an entire cause of action, all else of which involves material

conduct occurring in England, across the Atlantic Ocean."

     We disagree.        As a threshold matter, it is not the case that

all the other conduct material to the case occurred in England,

although certainly most of it did.           Robinson's allegation—which at

this stage of the proceedings we must take as true—is that the

entire scheme was directed and controlled from the United States by

TCI and U.S. West. More importantly, the "lone mailing" of the

instruction letter from the United States was one of the key

events—if not the key event—in the alleged scheme to defraud.

     The heart of Robinson's claim is that the defendants duped him

into selling his stock by telling him there would be only one

valuation.    Regardless of whether it constitutes the totality of

the alleged fraud, it is self-evident that the act of requesting

the second valuation was a substantial act in furtherance of the

scheme. The instruction letter was more than merely preparatory—it

directly triggered the injury of which Robinson now complains.

This is a sufficient basis for subject matter jurisdiction, and we

accordingly reverse the dismissal of the case on this ground.

                                      III.

         Robinson also contends that the district court erred in

finding that, in the alternative, his suit should be dismissed for

f.n.c. He has three arguments in this regard:            (1) that there is no


                                       14
evidence that an English forum is available; (2) that the district

court improperly conducted the public and private interest tests

for f.n.c.;   and (3) that the district court failed to include a

return jurisdiction clause in its judgment of dismissal.       The

burden of showing f.n.c. rests with the defendants, and we review

a district court's determination for abuse of discretion.16

     We address Robinson's third contention first. Relying on Air

Crash and Baris v. Sulpicio Lines, Inc., 932 F.2d 1540 (5th Cir.),

cert. denied, 502 U.S. 963, 112 S. Ct. 430, 116 L. Ed. 2d 449 (1991),

appeal after remand, 74 F.3d 567 (5th Cir.1996), vacated and

district court judgment aff'd. by an evenly divided court, 101 F.3d
367 (5th Cir.1996) (en banc), cert. denied, --- U.S. ----, 117
S. Ct. 1432, 137 L. Ed. 2d 540, and cert. denied, --- U.S. ----, 117
S. Ct. 1460, 137 L. Ed. 2d 564 (1997), Robinson argues that the

failure to include a return jurisdiction clause in an f.n.c.

dismissal constitutes a per se abuse of discretion. He is correct.

As the en banc court stated in Air Crash,

     If the district court decides that the [public and private
     interest factors] favor trial in a foreign forum, it must
     finally ensure that a plaintiff can reinstate his suit in the
     alternative forum without undue inconvenience or prejudice and
     that if the defendant obstructs such reinstatement in the
     alternative forum that the plaintiff may return to the
     American forum.

Air Crash, 821 F.2d at 1166;   see also Baris, 932 F.2d at 1551-52.

     The return jurisdiction clause is part of a larger set of

     16
       In re Air Crash Disaster Near New Orleans, Louisiana, 821
F.2d 1147, 1166 (5th Cir.1987) (en banc), vacated on other grounds
sub nom. Pan Am. World Airways, Inc. v. Lopez, 490 U.S. 1032, 109
S. Ct. 1928, 104 L. Ed. 2d 400 (1989), opinion reinstated on other
grounds, 883 F.2d 17 (5th Cir.1989) (en banc).

                                 15
measures needed "to ensure that defendants will not attempt to

evade the jurisdiction of the foreign courts," which may also

include "agreements between the parties to litigate in another

forum, to submit to service of process in that jurisdiction, to

waive the assertion of any limitations defenses, to agree to

discovery, and to agree to the enforceability of the foreign

judgment."   Baris, 932 F.2d at 1551.   Although neither Air Crash

nor Baris provides step-by-step guidance as to what combination of

these measures must be implemented, Baris unmistakably indicates

that the failure to include a return jurisdiction clause is a fatal

error.   Id. At a minimum, then, the district court's ruling on

f.n.c. must be vacated and remanded for the implementation of a

return jurisdiction clause.

      We address Robinson's remaining contentions in the interest

of judicial economy. Drawing on our cases that require the foreign

forum to be both available and adequate, e.g., id. at 1549, his

first argument is that the defendants have failed to make the

requisite showing that England is an available forum.    That is, he

argues, there is no evidence to indicate that an English forum is

available, as the defendants failed to present evidence that the

case and the parties can come within the jurisdiction of an English

court.   See Air Crash, 821 F.2d at 1165.   In conjunction with this,

he asserts that the fact that TCI and U.S. West have attempted to

escape personal jurisdiction in Texas by arguing that they do not

do business here indicates that they will likely make similar

arguments in England.


                                 16
     The defendants, however, point to the uncontroverted affidavit

of Michael John Brindle, Q.C., an English barrister, regarding the

English courts' jurisdiction over the parties and claims in this

case.    According to Mr. Brindle, when one party to a fraudulent

conspiracy is English, any alleged co-conspirators outside the

court's ordinary jurisdiction may be joined as "necessary or proper

parties" under Order 11 of the Rules of the Supreme Court of

England and Wales.    We do not think the district court abused its

discretion in relying upon this testimony to find that an English

forum is available.   As we stated in Baris, 932 F.2d at 1551, it is

within the court's discretion to determine what measures it must

implement so as "to ensure that defendants will not attempt to

evade the jurisdiction of the foreign courts."     So long as this

general requirement is met, we will not take issue with the manner

in which the district court has chosen to comply with it.

        Robinson also argues that there is insufficient evidence in

the record to support the district court's findings on the private

and public interest tests.   With some deference to the plaintiff's

choice of forum, the private interest factors that the court must

consider include

     the relative ease of access to sources of proof; availability
     of compulsory process for attendance of unwilling, and the
     costs of obtaining attendance of willing, witnesses;
     probability of view of premises, if view would be appropriate
     to the action; and all other practical problems that make
     trial of a case easy, expeditious and inexpensive. There may
     also be questions as to the enforcibility [sic] of a judgment
     if one is obtained.

Air Crash, 821 F.2d at 1162 (quoting Gulf Oil Corp. v. Gilbert, 330
U.S. 501, 508, 67 S. Ct. 839, 842, 91 L. Ed. 1055 (1947)).    When the

                                 17
private interest factors do not weigh in favor of dismissal, the

court must also consider "the administrative difficulties flowing

from court congestion;     the local interest in having localized

controversies resolved at home;    ... the avoidance of unnecessary

problems in conflicts of law, or in application of foreign law;

and the unfairness of burdening citizens in an unrelated forum with

jury duty."   Id. at 1162-63 (citing Gulf Oil, 330 U.S. at 508-09,

67 S.Ct. at 842-43).

     Nothing in the record persuades us that the district court

abused its discretion in this regard.    Robinson and Davidson are

English citizens who reside in England.     TeleWest is an English

corporation, and Kleinwort Benson an English merchant bank.   With

the exception of TCI, U.S. West, and the allegation that they

controlled and directed English entities from the United States,

everything in this case is grounded in England.   Certainly nothing

suggests that the cause should be tried in Texas (as opposed to

Colorado, the place where TCI and U.S. West are alleged to have

orchestrated the fraud).

     Robinson protests that many of the potential witnesses are

located in the United States and that certain types of discovery

available to him here will not be available in England.   Given the

enormous scope of discovery permitted under American law, we have

little doubt that he is correct about this. The argument, however,

is in essence an attack on the quantum of the defendants' proof in

the district court rather than on its substance, a basis on which

we are highly reluctant to find an abuse of discretion.         We


                                  18
therefore conclude that the district court did not err in deciding

that this case belongs in England, and accordingly we remand with

instruction to reinstate the dismissal following the inclusion of

a return jurisdiction clause.

     For the foregoing reasons, we REVERSE the dismissal for lack

of subject matter jurisdiction, VACATE the determination as to

f.n.c., and REMAND with instruction to dismiss following the

addition of a return jurisdiction clause to the judgment.




                                19